DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                     FOURTH DISTRICT

                           THOMAS ALAN CAMPBELL,
                                 Appellant,

                                           v.

                               STATE OF FLORIDA,
                                    Appellee.

                                     No. 4D18-1390

                                     [July 11, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Sherwood Bauer, Jr., Judge; L.T. Case No.
432017CF001047CFAXMX.

  Carey Haughwout, Public Defender, and Paul Edward Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, FORST, JJ., and SASSER, MEENU Associate Judge, concur. 1

                                 *          *          *

   Not final until disposition of timely filed motion for rehearing.




1 Judge Sasser participated in the consideration and disposition of this case prior to her

untimely passing. See Bowles v. D. Mitchell Investments, Inc., 365 So. 2d 1028, 1029 (Fla.
3d DCA 1978).